    Case 18-23586-VFP          Doc 48     Filed 11/06/19 Entered 11/06/19 11:53:16           Desc Main
                                          Document Page 1 of 1
Marie-Ann Greenberg, MAG-1284
Marie-Ann Greenberg, Standing Trustee
30 TWO BRIDGES ROAD
SUITE 330
FAIRFIELD, NJ 07004-1550
973-227-2840
Chapter 13 Standing Trustee

                                                        UNITED STATES BANKRUPTCY COURT
IN RE:                                                  DISTRICT OF NEW JERSEY

   GODFRED FREMPONG-MANSO                               Case No.: 18-23586VFP


                                                        CERTIFICATION IN SUPPORT OF DEFAULT

I, Jackie Michaels, being of full age certify that:
   I am a paralegal for Marie-Ann Greenberg, Standing Trustee, and am familiar
   with the facts of this case.

   On 9/5/2019, the above Chapter 13 Petition was scheduled for a
   Confirmation/Motion Hearing before the Honorable VINCENT F. PAPALIA.

   At that time, Judge VINCENT F. PAPALIA ordered that the debtor(s) herein was to sell or
   refinance the property or complete a loan modification by 11/04/2019, and the proceeds
   were to be used to fund the Chapter 13 Plan or the case will be dismissed.

   In the event the debtor(s) did not sell or refinance the property or complete a loan modification
   by 11/04/2019, the Standing Trustee may file a certification and an Order to dismiss the
   instant Chapter 13 Petition.

   To date, the debtor has not sold or refinanced the property or completed a loan modification.

   This certification is being made pursuant to said Order.
   For the reasons set forth above, the Trustee recommends dismissing this Chapter 13 Petition.
   Any objection to this Certification of Default must be filed with the court and served upon the
   Chapter 13 Trustee within 14 days of 11/06/2019.
I certify that the foregoing statements made by me are true. I am aware that if any of the foregoing statements
made by me are willingly false, that I am subject to punishment.



                                                      By:      /S/ Jackie Michaels
Dated: November 06, 2019
                                                              Jackie Michaels
